 

PULSE BIOSCIENCES, INC.

2017 INDUCEMENT EQUITY INCENTIVE PLAN

1.        Purposes of the Plan.  The purposes of this Plan are to attract and
retain the best available personnel for positions of substantial responsibility
by providing an inducement material to individuals’ entering into employment
with the Company or any Parent or Subsidiary of the Company.  The Plan permits
the grant of Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units and Performance
Shares.  Each Award under the Plan is intended to qualify as an employment
inducement grant under Nadaq Listing Rule 5635(c)(4)

2.        Definitions.  As used herein, the following definitions will apply:

(a)        “Administrator”  means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b)        “Applicable Laws” means the legal and regulatory requirements
relating to the administration of equity-based awards and the related issuance
of Shares thereunder, including but not limited to U.S. federal and state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws of any non-U.S. country or jurisdiction where Awards are, or
will be, granted under the Plan.

(c)        “Award”  means, individually or collectively, a grant under the Plan
of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

(d)        “Award Agreement” means the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the
Plan.  The Award Agreement is subject to the terms and conditions of the Plan.

(e)        “Board” means the Board of Directors of the Company.

(f)        “Change in Control” means the occurrence of any of the following
events:

(i)         A change in the ownership of the Company which occurs on the date
that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection, the acquisition of additional stock by any one Person, who
is considered to own more than fifty percent (50%) of the total voting power of
the stock of the Company will not be considered a Change in Control; or 

(ii)        A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by



--------------------------------------------------------------------------------

 

Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

(iii)       A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3).  For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(g)        “Code” means the Internal Revenue Code of 1986, as
amended.  Reference to a specific section of the Code or regulation thereunder
will include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

(h)        “Committee”  means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.



-  2  -

--------------------------------------------------------------------------------

 

(i)        “Common Stock” means the common stock of the Company.

(j)        “Company” means Pulse Biosciences, Inc., a Nevada corporation, or any
successor thereto.

(k)        “Consultant” means any natural person, including an advisor, engaged
by the Company or a Parent or Subsidiary to render bona fide services to such
entity, provided the services (i) are not in connection with the offer or sale
of securities in a capital-raising transaction, and (ii) do not directly promote
or maintain a market for the Company’s securities, in each case, within the
meaning of Form S-8 promulgated under the Securities Act.

(l)         “Director” means a member of the Board.

(m)       “Disability” means total and permanent disability, as determined by
the Administrator in its discretion in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time. 

(n)        “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company. However, for the avoidance
of doubt, although a person who is an Employee also may be a Director, a person
who already is serving as a Director prior to becoming an Employee will not be
eligible to be granted an Award under the Plan unless permitted under the Nasdaq
Listing Rules.  The Company shall determine in good faith and in the exercise of
its discretion whether an individual has become or has ceased to be an Employee
and the effective date of such individual’s employment or termination of
employment, as the case may be.  For purposes of an individual’s rights, if any,
under the Plan as of the time of the Company’s determination, all such
determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.

(o)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p)        “Exchange Program” means a program under which (i) outstanding Awards
are surrendered or cancelled in exchange for awards of the same type (which may
have higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced.  The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.

(q)        “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)         If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid,



-  3  -

--------------------------------------------------------------------------------

 

if no sales were reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii)        If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the date of determination (or, if no bids and asks were reported on that
date, as applicable, on the last trading date such bids and asks were reported),
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii)        In the absence of an established market for the Common Stock, the
Fair Market Value will be determined in good faith by the Administrator.

(r)        “Fiscal Year” means the fiscal year of the Company.

(s)        “Incentive Stock Option” means an Option that by its terms qualifies
and is intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(t)         “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.

(u)        “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(v)        “Option” means a stock option granted pursuant to the Plan, provided
that all Options granted under the Plan will be Nonstatutory Stock Options.

(w)       “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(x)        “Participant” means the holder of an outstanding Award.

(y)        “Performance Period” means any Fiscal Year of the Company or such
other period as determined by the Administrator in its sole discretion.

(z)        “Performance Share”  means an Award denominated in Shares which may
be earned in whole or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.

(aa)       “Performance Unit”  means an Award which may be earned in whole or in
part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing  pursuant to Section 10.

(bb)       “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk



-  4  -

--------------------------------------------------------------------------------

 

of forfeiture.  Such restrictions may be based on the passage of time, the
achievement of target levels of performance, or the occurrence of other events
as determined by the Administrator.

(cc)       “Plan” means this 2017 Inducement Equity Incentive Plan.

(dd)        “Restricted Stock”  means Shares issued pursuant to a Restricted
Stock award under Section 7 of the Plan, or issued pursuant to the early
exercise of an Option.

(ee)       “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to Section
8.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

(ff)       “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(gg)       “Section 16(b)”  means Section 16(b) of the Exchange Act.

(hh)       “Service Provider” means an Employee, Director or Consultant.

(ii)         “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.

(jj)         “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.

(kk)       “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3.        Stock Subject to the Plan.    

(a)        Stock Subject to the Plan.  Subject to the provisions of Section 13
of the Plan, the maximum aggregate number of Shares that may be issued under the
Plan is 1,000,000 Shares. 

(b)        Lapsed Awards.  If an Award expires or becomes unexercisable without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock, Restricted Stock Units, Performance Units
or Performance Shares, is forfeited to, or repurchased by, the Company due to
failure to vest, then the unpurchased Shares (or for Awards other than Options
or Stock Appreciation Rights the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated).  With respect to Stock Appreciation Rights,
only Shares actually issued (i.e., the net Shares issued) pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated).  Shares that actually have
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the Company or are forfeited to the Company, such Shares will become
available for future grant under the Plan.  Shares



-  5  -

--------------------------------------------------------------------------------

 

used to pay the exercise price of an Award or to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan.  To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan.    

(c)        Share Reserve.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.

4.        Administration of the Plan. 

(a)        Procedure.

(i)        Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii)       Rule 16b-3.  To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.

(iii)      Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws. Until and unless determined otherwise by
the Board, the Compensation Committee of the Board will have full authority to
act as Administrator.

(iv)       Approval.  Awards granted under the Plan must be approved by a
majority of the Company’s “Independent Directors” (as defined under the Nasdaq
Listing Rules) or the independent Compensation Committee of the Board, in each
case acting as Administrator.

(b)       Powers of the Administrator.  Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:

(i)        to determine the Fair Market Value;

(ii)       to select the Service Providers to whom Awards may be granted
hereunder, subject to Section 5;

(iii)      to determine the number of Shares to be covered by each Award granted
hereunder;

(iv)       to approve forms of Award Agreements for use under the Plan;

(v)        to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder.  Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any



-  6  -

--------------------------------------------------------------------------------

 

restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator will determine;

(vi)       to institute and determine the terms and conditions of an Exchange
Program;

(vii)      to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(viii)     to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

(ix)        to modify or amend each Award (subject to Section 18 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option;

(x)         to allow Participants to satisfy tax withholding obligations in such
manner as prescribed in Section 14 of the Plan;

(xi)        to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

(xii)       to allow a Participant to defer the receipt of the payment of cash
or the delivery of Shares that otherwise would be due to such Participant under
an Award; and

(xiii)      to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)        Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5.        Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Employees so long as the following requirements are met:

(a)        The Employee was not previously an Employee or Director, or the
Employee is returning to employment of the Company following a bona-fide period
of non-employment; and

(b)        The grant of an Award is an inducement material to the Employee’s
entering into employment with the Company in accordance with Nasdaq Listing Rule
5635(c).

Notwithstanding the foregoing, an Employee may be granted an Award in connection
with a merger or acquisition to the extent permitted by Nasdaq Listing Rule
5635(c)(3) and the official guidance thereunder.



-  7  -

--------------------------------------------------------------------------------

 

6.        Stock Options.

(a)        Grant of Options.  The Administrator, in its sole discretion and
subject to the terms and conditions of the Plan, may grant Options to any
individual as a material inducement to the individual becoming an Employee or as
otherwise permitted under Section 5 in connection with a merger or acquisition,
in each case, which grant shall become effective only if the individual actually
becomes an Employee.  Subject to the terms and conditions of the Plan, the
Administrator will have complete discretion to determine the number of Shares
granted to any Employee.  Each Option shall be evidenced by an Award Agreement
(which may be in electronic form) that shall specify the exercise price, the
expiration date of the Option, the number of Shares covered by the Option, any
conditions to exercise the Option, and such other terms and conditions as the
Administrator, in its discretion, shall determine.

(b)        Term of Option.  The term of each Option will be stated in the Award
Agreement.

(c)        Option Exercise Price and Consideration.

(i)         Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option will be determined by the
Administrator,  provided that the per Share exercise price of the Option will be
no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

(ii)        Waiting Period and Exercise Dates.  At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.

(iii)       Form of Consideration.  The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  Such consideration may consist entirely of: (1) cash; (2) check;
(3) promissory note, to the extent permitted by Applicable Laws; (4) other
Shares, provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option will be exercised and provided that accepting such Shares will not result
in any adverse accounting consequences to the Company, as the Administrator
determines in its sole discretion; (5) consideration received by the Company
under a broker-assisted (or other) cashless exercise program (whether through a
broker or otherwise) implemented by the Company in connection with the Plan;
(6) by net exercise; (7) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws; or (8) any
combination of the foregoing methods of payment.

(d)        Exercise of Option.

(i)         Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under



-  8  -

--------------------------------------------------------------------------------

 

such conditions as determined by the Administrator and set forth in the Award
Agreement.  An Option may not be exercised for a fraction of a Share.

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(ii)        Termination of Relationship as a Service Provider.  If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement).  In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination.  Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan.  If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

(iii)       Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination.  Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.



-  9  -

--------------------------------------------------------------------------------

 

(iv)        Death of Participant.  If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan. 

7.        Restricted Stock.

(a)        Grant of Restricted Stock.  Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to any individual as a material inducement to the individual
becoming an Employee or as otherwise permitted under Section 5 in connection
with a merger or acquisition, in each case, which grant shall become effective
only if the individual actually becomes an Employee, in such amounts as the
Administrator, in its sole discretion, will determine.

(b)        Restricted Stock Agreement.  Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, if
any, the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.  Unless the
Administrator determines otherwise, the Company as escrow agent will hold Shares
of Restricted Stock until the restrictions on such Shares have lapsed.

(c)        Transferability.  Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

(d)        Other Restrictions.  The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

(e)        Removal of Restrictions.  Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine.  The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed. 



-  10  -

--------------------------------------------------------------------------------

 

(f)        Voting Rights.  During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.

(g)        Dividends and Other Distributions.  During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator provides otherwise.  If any such dividends or distributions
are paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

(h)        Return of Restricted Stock to Company.  On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.

8.        Restricted Stock Units.

(a)        Grant.  Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator to any individual as a material
inducement to the individual becoming an Employee or as otherwise permitted
under Section 5 in connection with a merger or acquisition, in each case, which
grant shall become effective only if the individual actually becomes an
Employee.  After the Administrator determines that it will grant Restricted
Stock Units under the Plan, it will advise the Participant in an Award Agreement
of the terms, conditions, and restrictions related to the grant, including the
number of Restricted Stock Units.

(b)        Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.  Each Award of Restricted Stock Units will be evidenced
by an Award Agreement that will specify the vesting criteria, and such other
terms and conditions as the Administrator, in its sole discretion will
determine.

(c)        Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator.  Notwithstanding the foregoing, at any time after the grant
of Restricted Stock Units, the Administrator, in its sole discretion, may reduce
or waive any vesting criteria that must be met to receive a payout.

(d)        Form and Timing of Payment.  Payment of earned Restricted Stock Units
will be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Award Agreement.  The Administrator, in its
sole discretion, may only settle earned Restricted Stock Units in cash, Shares,
or a combination of both.

(e)        Cancellation.  On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.



-  11  -

--------------------------------------------------------------------------------

 

9.        Stock Appreciation Rights.    

(a)        Grant of Stock Appreciation Rights.   Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to any
individual as a material inducement to the individual becoming an Employee or as
otherwise permitted under Section 5 in connection with a merger or acquisition,
in each case, which grant shall become effective only if the individual actually
becomes an Employee, at any time and from time to time as will be determined by
the Administrator, in its sole discretion. 

(b)        Number of Shares.  The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Employee. 

(c)        Exercise Price and Other Terms.  The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.  Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

(d)        Stock Appreciation Right Agreement.  Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

(e)        Expiration of Stock Appreciation Rights.  A Stock Appreciation Right
granted under the Plan will expire ten (10) years from the date of grant or such
shorter term as may be provided in the Award Agreement, as determined by the
Administrator, in its sole discretion.  Notwithstanding the foregoing, the rules
of Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.

(f)        Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i)         The difference between the Fair Market Value of a Share on the date
of exercise over the exercise price; times

(ii)        The number of Shares with respect to which the Stock Appreciation
Right is exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

10.       Performance Units and Performance Shares. 

(a)        Grant of Performance Units/Shares.  Performance Units and Performance
Shares may be granted to any individual as a material inducement to the
individual becoming an Employee or as otherwise permitted under Section 5 in
connection with a merger or acquisition, in



-  12  -

--------------------------------------------------------------------------------

 

each case, which grant shall become effective only if the individual actually
becomes an Employee, at any time and from time to time, as will be determined by
the Administrator, in its sole discretion.  The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.

(b)        Value of Performance Units/Shares.  Each Performance Unit will have
an initial value that is established by the Administrator on or before the date
of grant.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c)        Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers.  The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.”  Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  The Administrator may
set performance objectives based upon the achievement of Company-wide,
divisional, business unit or individual goals (including, but not limited to,
continued employment or service), applicable federal or state securities laws,
or any other basis determined by the Administrator in its discretion.

(d)        Earning of Performance Units/Shares.  After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved.  After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.

(e)        Form and Timing of Payment of Performance Units/Shares.  Payment of
earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period.  The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f)        Cancellation of Performance Units/Shares.  On the date set forth in
the Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.

11.       Leaves of Absence/Transfer Between Locations.  Unless the
Administrator provides otherwise, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence.  A Participant will not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.



-  13  -

--------------------------------------------------------------------------------

 

12.       Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

13.       Adjustments; Dissolution or Liquidation; Change in Control.

(a)        Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits set forth in Section 3 of the Plan. 

(b)        Dissolution or Liquidation.  In the event of the proposed dissolution
or liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it previously has not been exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c)        Change in Control.  In the event of a Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that (i) Awards may be assumed, or substantially equivalent
Awards will be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof) with appropriate adjustments as to the number and kind of
shares and prices; (ii) upon written notice to a Participant, that the
Participant’s Awards will terminate upon or immediately prior to the
consummation of such Change in Control; (iii) outstanding Awards will vest and
become exercisable, realizable, or payable, or restrictions applicable to an
Award will lapse, in whole or in part prior to or upon consummation of such
Change in Control, and, to the extent the Administrator determines, terminate
upon or immediately prior to the effectiveness of such merger or Change in
Control; (iv) (A) the termination of an Award in exchange for an amount of cash
and/or property, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights as of the
date of the occurrence of the transaction (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment), or (B) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion; or (v) any combination of the foregoing.  In taking any of the
actions permitted under this Section 13(c), the Administrator will not be
required to treat all Awards similarly in the transaction.

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with



-  14  -

--------------------------------------------------------------------------------

 

respect to Awards with performance-based vesting, all performance goals or other
vesting criteria will be deemed achieved at one hundred percent (100%) of target
levels and all other terms and conditions met.  In addition, if an Option or
Stock Appreciation Right is not assumed or substituted in the event of a Change
in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption. 

14.       Tax.

(a)        Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof). 

(b)        Withholding Arrangements.  The Administrator, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
a Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld or other greater amount up to the maximum
statutory rate under Applicable Laws, as applicable to the Participant, if such
other greater amount would not result in adverse financial accounting treatment,
as determined by the Company (including in connection with the effectiveness of
FASB Accounting Standards Update 2016‑09 amending FASB



-  15  -

--------------------------------------------------------------------------------

 

Accounting Standards Codification Topic 718, Compensation – Stock Compensation),
or (c) delivering to the Company already-owned Shares having a Fair Market Value
equal to the minimum statutory amount required to be withheld.  The Fair Market
Value of the Shares to be withheld or delivered will be determined as of the
date that the taxes are required to be withheld.

(c)        Compliance With Code Section 409A.  Awards will be designed and
operated in such a manner that they are either exempt from the application of,
or comply with, the requirements of Code Section 409A such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator.  The Plan and each Award Agreement
under the Plan is intended to meet the requirements of Code Section 409A and
will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator.  To the extent
that an Award or payment, or the settlement or deferral thereof, is subject to
Code Section 409A, the Award will be granted, paid, settled or deferred in a
manner that will meet the requirements of Code Section 409A, such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Code Section 409A.

15.       No Effect on Employment or Service.  Neither the Plan nor any Award
will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

16.       Date of Grant.  The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the
Administrator.  Notice of the determination will be provided to each Participant
within a reasonable time after the date of such grant.

17.       Term of Plan.  The Plan will become effective upon its adoption by the
Board.  It will continue in effect for a term of ten (10) years from the date
adopted by the Board, unless terminated earlier under Section 18 of the Plan.

18.       Amendment and Termination of the Plan.

(a)        Amendment and Termination.  The Administrator may at any time amend,
alter, suspend or terminate the Plan. 

(b)        Stockholder Approval.  The Company will obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

(c)        Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan will materially impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company.  Termination of the Plan will not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.



-  16  -

--------------------------------------------------------------------------------

 

19.       Conditions Upon Issuance of Shares.

(a)        Legal Compliance.  Shares will not be issued pursuant to the exercise
of an Award unless the exercise of such Award and the issuance and delivery of
such Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b)        Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

20.       Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

﻿

 

-  17  -

--------------------------------------------------------------------------------

 

 

PULSE BIOSCIENCES, INC.

2017 INDUCEMENT EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

NOTICE OF STOCK OPTION GRANT

Unless otherwise defined herein, the terms defined in the Pulse Biosciences,
Inc. 2017 Inducement Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Stock Option Agreement including the Notice of Stock
Option Grant (the “Notice of Grant”), the Terms and Conditions of Stock Option
Grant, and the appendices and exhibits attached thereto (all together, the
“Award Agreement”).

﻿

 

 

﻿

Name (“Participant”):

«Name»

﻿

 

 

﻿

Address:

«Address»

﻿

 

«CityStateZip»

﻿

The undersigned Participant has been granted an Option to purchase Common Stock
of Pulse Biosciences, Inc. (the “Company”), subject to the terms and conditions
of the Plan and this Award Agreement, as follows:

﻿

 

 

﻿

Date of Grant

«GrantDate»

﻿

 

 

﻿

Vesting Commencement Date

«VCD»

﻿

 

 

﻿

Number of Shares Granted

«Shares»

﻿

 

 

﻿

Exercise Price per Share

$«Purchase_Price»

﻿

 

 

﻿

Total Exercise Price

$«Purchase_Price»

﻿

 

 

﻿

Type of Option

___ Nonstatutory Stock Option

﻿

 

 

﻿

Term/Expiration Date

«GrantDate»

﻿

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

Insert Vesting Schedule, e.g.:  Twenty-five percent (25%) of the Shares subject
to the Option shall vest on the one (1) year anniversary of the Vesting
Commencement Date, and one forty-eighth (1/48th) of the Shares subject to the
Option shall vest each month thereafter on the same day of the month as the
Vesting Commencement Date (and if there is no corresponding day, on the last day
of the month), subject to Participant continuing to be a Service Provider
through each such date.    





--------------------------------------------------------------------------------

 

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider.  Notwithstanding the
foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 13 of the Plan. 

Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof.  Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement.  Participant further agrees to notify
the Company upon any change in the residence address indicated below.

﻿

﻿

﻿

 

 

PARTICIPANT

 

PULSE BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

«Name»

 

 

Print Name

 

Print Name

 

 

 

 

 

 

 

 

Title

 

 

 

Address:

 

 

 

 

 

«Address»

 

 

 

 

 

 

 

 

«CityStateZip»

 

 

 

 

 

﻿

 

-  2  -

--------------------------------------------------------------------------------

 

 

PULSE BIOSCIENCES, INC.

2017 INDUCEMENT EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.     Grant of Option.  The Company hereby grants to the individual (the
“Participant”) named in the Notice of Stock Option Grant of this Award Agreement
(the “Notice of Grant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.  The Option will be designated as a Nonstatutory Stock Option (“NSO”)
for both U.S. and non-U.S. taxpayers. 

2.     Vesting Schedule.  Except as provided in Section 3, the Option awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant.  Shares scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

3.     Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4.     Exercise of Option. 

(a)     Right to Exercise.  This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.

(b)     Method of Exercise.  This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”) in the form attached as Exhibit A or in
a manner and pursuant to such procedures as the Administrator may determine,
which will state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice will be completed
by Participant and delivered to the Company.  The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together and of any Tax Obligations (as defined in Section 6(a)).  This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price. 



 

--------------------------------------------------------------------------------

 

5.     Method of Payment.  Payment of the aggregate Exercise Price will be by
any of the following, or a combination thereof, at the election of Participant:

(a)     cash;

(b)     check;

(c)     consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d)     if Participant is a U.S. employee, surrender of other Shares which have
a Fair Market Value on the date of surrender equal to the aggregate Exercise
Price of the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.

6.     Tax Obligations. 

(a)     Participant acknowledges that, regardless of any action taken by the
Company or, if different, Participant’s employer (the “Employer”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Option, including, without limitation, (a)
all federal, state, and local taxes (including the Participant’s Federal
Insurance Contributions Act (FICA) obligation) that are required to be withheld
by the Company or the Employer or other payment of tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant,
(b) the Participant’s and, to the extent required by the Company (or Employer),
the Company’s (or Employer’s) fringe benefit tax liability, if any, associated
with the grant, vesting, or exercise of the Option or sale of Shares, and
(c) any other Company (or Employer) taxes the responsibility for which the
Participant has, or has agreed to bear, with respect to the Option (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer.  Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option, including, but not limited to, the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends or other distributions, and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax Obligations or
achieve any particular tax result.  Further, if Participant is subject to Tax
Obligations in more than one jurisdiction between the Date of Grant and the date
of any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction.  If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.

(b)     Tax Withholding. When the Option is exercised, Participant generally
will recognize immediate U.S. taxable income if Participant is a U.S.
taxpayer.  If Participant is a non-U.S. taxpayer, Participant will be subject to
applicable taxes in his or her jurisdiction.  Pursuant to such procedures



-  2  -

--------------------------------------------------------------------------------

 

as the Administrator may specify from time to time, the Company and/or Employer
shall withhold the minimum amount required to be withheld for the payment of Tax
Obligations.  The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the amount of such Tax Obligations, (c) withholding the amount of such
Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the company and/or the Employer, (d) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to such Tax
Obligations, or (e) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations.  To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant.  Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and a date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges and agrees that the
Company and/or the Employer (and/or former employer, as applicable) may be
required to withhold or account for tax in more than one jurisdiction.  If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the Option exercise,
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver the Shares if such amounts are not delivered at
the time of exercise. 

(c)     Code Section 409A.  Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and (iii)
potential penalty and interest charges.  The Discount Option may also result in
additional state income, penalty and interest charges to
Participant.  Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share Exercise Price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination.  Participant agrees that if the IRS determines that the
Option was granted with a per Share Exercise Price that was less than the Fair
Market Value of a Share on the Date of Grant, Participant will be solely
responsible for Participant’s costs related to such a determination.

7.     Rights as Stockholder.  Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form)  will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account).  After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.



-  3  -

--------------------------------------------------------------------------------

 

8.     No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

9.     Nature of Grant.  In accepting the Option, Participant acknowledges,
understands and agrees that:

(a)     the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;

(b)     all decisions with respect to future option or other grants, if any,
will be at the sole discretion of the Company;

(c)     Participant is voluntarily participating in the Plan;

(d)     the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(e)     the Option and Shares acquired under the Plan and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(f)     the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(g)     if the underlying Shares do not increase in value, the Option will have
no value;

(h)     if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;

(i)      for purposes of the Option, Participant’s engagement as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless



-  4  -

--------------------------------------------------------------------------------

 

otherwise expressly provided in this Award Agreement (including by reference in
the Notice of Grant to other arrangements or contracts) or determined by the
Administrator, (i) Participant’s right to vest in the Option under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is a Service Provider or
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time);  and (ii) the period (if any)
during which Participant may exercise the Option after such termination of
Participant's engagement as a Service Provider will commence on the date
Participant ceases to actively provide services and will not be extended by any
notice period mandated under employment laws in the jurisdiction where
Participant is employed or terms of Participant’s engagement agreement, if any;
the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of his or her
Option grant (including whether Participant may still be considered to be
providing services while on a leave of absence); 

(j)     unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and

(k)     the following provisions apply only if Participant is providing services
outside the United States:

(i)     the Option and the Shares subject to the Option are not part of normal
or expected compensation or salary for any purpose;

(ii)    Participant acknowledges and agrees that none of the Company, the
Employer, or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise; and

(iii)   no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of Participant’s
engagement as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s employment
or service agreement, if any), and in consideration of the grant of the Option
to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Company, any Parent, any Subsidiary or
the Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent or Subsidiary and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to



-  5  -

--------------------------------------------------------------------------------

 

execute any and all documents necessary to request dismissal or withdrawal of
such claim.

10.    No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

11.    Data Privacy.  Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Award Agreement and any other
Option grant materials by and among, as applicable, the Employer, the Company
and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan. 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.  

Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the
Plan.  Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that the recipient’s country of operation
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country.  Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  Participant authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing Participant’s
participation in the Plan.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
engagement as a Service Provider and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Options or other equity awards or administer or maintain such
awards.  Therefore, Participant



-  6  -

--------------------------------------------------------------------------------

 

understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.  For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

12.    Address for Notices.  Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Pulse
Biosciences, Inc., 3957 Point Eden Way, Hayward CA 94545, or at such other
address as the Company may hereafter designate in writing.

13.    Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant. 

14.    Successors and Assigns.  The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this Award
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.  The rights and obligations of
Participant under this Award Agreement may only be assigned with the prior
written consent of the Company.

15.    Additional Conditions to Issuance of Stock.  If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the purchase by, or issuance of Shares, to Participant (or his or her estate)
hereunder, such purchase or issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company.  Subject to the terms of the Award Agreement and
the Plan, the Company shall not be required to issue any certificate or
certificates for Shares hereunder prior to the lapse of such reasonable period
of time following the date of exercise of the Option as the Administrator may
establish from time to time for reasons of administrative convenience.

16.    Language.  If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

17.    Interpretation.  The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.



-  7  -

--------------------------------------------------------------------------------

 

18.    Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to Options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

19.    Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

20.    Agreement Severable.  In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

21.    Amendment, Suspension or Termination of the Plan.  By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

22.    Governing Law and Venue.  This Award Agreement will be governed by the
laws of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Option
or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Francisco, California, or the federal courts for
the United States for the Northern District of California, and no other courts,
where this Option is made and/or to be performed.

23.    Country Addendum.  Notwithstanding any provisions in this Award
Agreement, this Option shall be subject to any special terms and conditions set
forth in any appendix to this Award Agreement for Participant’s country (the
“Country Addendum”).  Moreover, if Participant relocates to one of the countries
included in the Country Addendum, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Country Addendum constitutes part of this Award
Agreement.

24.    Modifications to the Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection with the Option.



-  8  -

--------------------------------------------------------------------------------

 

25.    No Waiver.  Either party’s failure to enforce any provision or provisions
of this Award Agreement shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent that party from thereafter enforcing
each and every other provision of this Award Agreement.  The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.

26.    Tax Consequences.  Participant has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Award Agreement.  With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or
oral.  Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.

﻿

 

-  9  -

--------------------------------------------------------------------------------

 

 

PULSE BIOSCIENCES, INC.

2017 INDUCEMENT EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

COUNTRY ADDENDUM

TERMS AND CONDITIONS

This Country Addendum includes additional terms and conditions that govern the
Option granted to Participant under the Plan if Participant works in one of the
countries listed below.  If Participant is a citizen or resident of a country
(or is considered as such for local law purposes) other than the one in which he
or she is currently working or if Participant relocates to another country after
receiving the Option, the Company will, in its discretion, determine the extent
to which the terms and conditions contained herein will be applicable to
Participant.

Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan, the and/or the Award Agreement to which
this Country Addendum is attached.

NOTIFICATIONS

This Country Addendum also includes notifications relating to exchange control
and other issues of which Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum, as of November 13, 2017.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that Participant not
rely on the notifications herein as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be outdated when Participant exercises the Option or sells Shares acquired
under the Plan.

In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation. 

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working (or is considered as such for local
law purposes) or if Participant moves to another country after the Option is
granted, the information contained herein may not be applicable to Participant.





 

 

--------------------------------------------------------------------------------

 



EXHIBIT A

﻿

PULSE BIOSCIENCES, INC.

2017 INDUCEMENT EQUITY INCENTIVE PLAN

EXERCISE NOTICE

﻿

﻿

Pulse Biosciences, Inc.

3957 Point Eden Way

Hayward, CA  94545

Attention:  Stock Administration

﻿

1.    Exercise of Option.  Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Pulse Biosciences, Inc. (the “Company”) under
and pursuant to the 2017 Inducement Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, dated ________ and including the Notice of Grant, the
Terms and Conditions of Stock Option Grant, and appendices and exhibits attached
thereto (the “Award Agreement”).  The purchase price for the Shares will be
$_____________, as required by the Award Agreement.

2.    Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 7(a)
of the Award Agreement) to be paid in connection with the exercise of the
Option.

3.    Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

4.    Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option.  The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in Section
13 of the Plan.

5.    Tax Consultation.  Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

6.    Entire Agreement; Governing Law.  The Plan and Award Agreement are
incorporated herein by reference.  This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject



-2-

--------------------------------------------------------------------------------

 

matter hereof, and may not be modified adversely to the Purchaser’s interest
except by means of a writing signed by the Company and Purchaser.  This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of California.

﻿

﻿

 

 

Submitted by:

 

Accepted by:

﻿

 

 

PURCHASER

 

PULSE BIOSCIENCES, INC.

﻿

 

 

﻿

 

 

﻿

 

 

Signature

 

By

﻿

 

 

﻿

 

 

Print Name

 

Its

﻿

 

 

Address:

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

Date Received

﻿



-3-

--------------------------------------------------------------------------------